Citation Nr: 0639339	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left leg venous 
insufficiency.

2.  Entitlement to service connection for disability 
manifested by low back pain, to include as secondary to 
service-connected disability.

3.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in April 1999 and August 
2002 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Detroit, Michigan.  These 
matters were most recently remanded in January 2005; the 
requested development is complete for the issues decided 
herein and this matter is again before the Board for 
appellate review.  

The veteran's service connection claim for low back pain and 
his TDIU rating claim are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

A hearing was held at the RO before a Veterans Law Judge, 
formerly known as a Board Member, in March 2001.  The veteran 
offered testimony before another Veterans Law Judge at the RO 
in May 2004.  Accordingly, adjudication of this appeal will 
be by a panel, to include the Veterans Law Judges before whom 
the veteran testified.  See 38 U.S.C.A. §§ 7102, 7107 (West 
2002).



FINDINGS OF FACT

1.  Competent, probative medical evidence does not reveal 
left leg venous insufficiency as the result of or medically 
attributed to the veteran's military service or any incident 
therein.

2.  Competent, credible evidence shows the veteran's varicose 
veins of the right lower extremity are manifested by pain, 
swelling, edema, and stasis pigmentation but not constant 
ulceration.


CONCLUSIONS OF LAW

1.  Left leg venous insufficiency was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).
	
Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
a disability rating claim.

In the present case, VA satisfied its duty to notify by means 
of a letter from the AOJ to the appellant in March 2005.  See 
also January and July 2001 letters.  The letter informed the 
appellant of the evidence necessary for his increased rating 
and service connection claim as well as of his and VA's 
respective duties for obtaining evidence.  The letter also 
requested he submit any evidence in his possession that 
pertained to his claims.  As the weight of the evidence is 
against his claims decided herein, the lack of notice of 
potential effective dates and lack of rating criteria in 
connection with his service connection claim is harmless 
error.

Regarding the timing of complete notice, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although notice was provided 
to the appellant after the initial adjudication, the claim 
was thereafter readjudicated.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records as well as post-service 
VA and private medical records.  Also of record is his Social 
Security Administration (SSA) records and VA vocational 
rehabilitation file.  VA examinations have been provided to 
the veteran in connection with his increased rating claim.  
Based on the lack of evidence of in-service treatment, a VA 
medical opinion has not been obtained in connection with his 
service connection claim.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 (2004).

Further, the claims file contains the veteran's statements in 
support of his appeal, to include testimony provided at the 
March 2001 and May 2004 hearings.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status, such as the veteran's 
statements in support of claim, do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Here, the veteran's service medical records have been 
reviewed and there is no evidence showing the veteran had any 
left leg vein complaints while in service and his left lower 
extremity was clinically evaluated as normal in April 1977.  
The March 2002 VA spine examination report shows the veteran 
stated that his left leg pain had started four to five years 
previously.  See also November 1989 VA medical record (left 
leg normal without varicosities).  The March 1999 VA 
examination report reflects left leg venous insufficiencies.  
However, there is no competent medical evidence of record 
which links the veteran's left leg disorder to his active 
military service.  As such, service connection must be 
denied.  In short, the weight of the evidence is against the 
claim of entitlement to service connection for left leg 
venous insufficiency, and this appeal is denied.  See Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application).

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

The veteran's service-connected varicose veins of the right 
lower extremity are currently evaluated as 40 percent 
disabling.  A higher 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).  
Here, the evidence reveals the veteran's complaints of 
swelling, numbness and pain while the objective medical 
evidence indicates he has persistent edema as well as stasis 
pigmentation.  The evidence shows a cane was used for 
ambulation and he complained of increased swelling and pain 
with prolonged standing.  But see September 2005 VA medical 
record (cane requested in connection with low back pain).  
His VA treatment records show he used a Jobst stocking, leg 
elevation, and Eucerin cream for treatment.  See e.g. June 
2001 and May 2003 VA medical records.  Examination has 
consistently shown no objective evidence of vascular 
problems.  

The May 2004 hearing transcript indicates the veteran 
testified to constant right leg ulcers.  While he is 
competent to describe his right leg symptoms, the Board does 
not find the testimony regarding the frequency of his 
symptoms as credible when viewed in light of the objective 
evidence of record.  Specifically, while an October 1998 SSA 
examination report notes obvious skin ulceration, the 
subsequent objective medical evidence of record continuously 
shows the veteran had no ulcers or scars from ulcers on his 
right leg.  See March 1999 and February 2002 VA examination 
reports and February 2002 VA vascular surgical note.  As the 
record fails to reveal a disability picture manifested by 
persistent ulceration, the veteran's varicose veins of the 
right lower extremity do not more closely approximate the 
criteria for a higher disability rating.  As the weight of 
the evidence is against his claim, an increased rating is 
denied.

Finally, the veteran, through numerous statements submitted 
in support of claim, has argued that he had financial 
difficulties and needed help.  However, in evaluating 
service-connected disabilities, the disability ratings 
assigned using the rating schedule represent the average 
impairment in earning capacity resulting from the disability.  
38 C.F.R. § 4.1 (2006).  The Board has no reason to doubt 
that the veteran's service-connected varicose veins of the 
right leg limit his efficiency in certain tasks.  In fact, 
the veteran has asserted that his right leg disability 
renders him unemployable.  However, the evidence of record 
(to include the SSA and vocational rehabilitation record), is 
not indicative of an exceptional or unusual disability 
picture regarding his right leg varicose veins alone and is 
not reflective of any factor that takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).


ORDER

Service connection for left leg venous insufficiency is 
denied.

An evaluation in excess of 40 percent for varicose veins of 
the right lower extremity is denied.


REMAND

The January 2005 Board memorandum directed the AOJ to provide 
VCAA notice to the veteran for each of his claims.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 
While the March 2005 letter informed the veteran of the 
evidence required for service connection and for an increased 
rating, the letter did not inform him of the evidence 
required for secondary service connection.  As such, 
appellate review of his low back claim would be premature at 
this time.  Additionally, the letter merely informed the 
veteran, in connection with his TDIU rating claim, that 
evidence was needed showing he was unemployable due to his 
service-connected disability without any notification 
regarding the additional requirements for a schedular TDIU 
rating.  As such, appellate review of this issue would also 
be premature at this time.  See also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice 
letter that notifies him of the 
evidence required for secondary service 
connection as well as a schedular TDIU 
rating.  The letter should also contain 
notification of potential effective 
date criteria and rating criteria.

2.  Thereafter, readjudicate the veteran's 
low back and TDIU rating claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



        _________________________	
	_________________________
	ROBERT E. SULLIVAN	   SHANE A. DURKIN
	  Veterans Law Judge	 Veterans Law Judge
	  Board of Veterans' Appeals	  Board of Veterans' Appeals



____________________________________________
  U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


